 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                    ***
 6    ANGEL VILLAFANA,                                      Case No. 2:19-cv-01117-GMN-DJA
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    DIVISION CHILD FAMILY SERVICES,
10                           Defendant.
11

12          Presently before the Court is Plaintiff’s Motion/Application for Leave to proceed in forma
13   pauperis (ECF No. 1), Motion to Compel (ECF No. 7) and Motion for Leave to File Amended
14   Complaint (ECF No. 9).
15          However, the Court previously found that Plaintiff’s application to proceed in forma
16   pauperis was incomplete. Under 28 U.S.C. § 1915(a) and Local Rules (“LSR”) 1-1 and 1-2,
17   plaintiff must complete an application to proceed in forma pauperis and attach both an inmate
18   account statement for the past six months and a signed financial certificate. Plaintiff’s application
19   to proceed in forma pauperis does not include an inmate account statement nor a properly
20   executed financial certificate. (ECF No. 1). Further, Plaintiff filed a Notice acknowledging the
21   missing account statement and financial certificate and stating that there will be a delay in
22   obtaining the necessary information. (ECF No. 3). Accordingly, the Court ordered Plaintiff to
23   submit the missing documents within 30 days from its July 19, 2019 Order, or in the alternative,
24   pay the full filing fee for this action. Plaintiff has failed to comply to date. Without that
25   information being provided, the Court is unable to rule on the request to proceed in forma
26   pauperis.
27

28
 1           Further, Plaintiff has filed a Motion to Compel and Motion for Leave to File Amended

 2   Complaint, which the Court will deny as premature. Plaintiff has not been granted authority to

 3   proceed in forma pauperis and a complaint has not been permitted to proceed.

 4           IT IS THEREFORE ORDERED that:

 5           1.     The pending application to proceed in forma pauperis (ECF No. 1) is denied

 6   without prejudice as incomplete.

 7           2.     Plaintiff shall either make the necessary arrangements to pay the full filing fee,

 8   accompanied by a copy of this order, or file an Application to Proceed in forma pauperis with the

 9   requisite inmate account statement and a properly executed financial certificate by November 18,

10   2019.

11           3.     Failure to comply will result a recommendation that this case be dismissed.

12           4.     Plaintiff’s Motion to Compel (ECF No. 7) is denied without prejudice.

13           5.     Plaintiff’s Motion for Leave to File Amended Complaint (ECF No. 9) is denied

14   without prejudice.

15

16           DATED: October 21, 2019.

17

18

19                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
